DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 11/03/2020.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-4, 6-15, 17-24, 67-80, 82-96, and 98-108 were previously pending. Claims 1, 8, 12, 19, 23, 24, and 87 have been amended.  Claims 1-4, 6-15, 17-24, 67-80, 82-96, and 98-108 are currently pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of transmission of pilot signals in common or dedicated resources.  For example, Kim (US 2014/0376482) discloses UE transmission of a sounding reference signal using common or dedicated resources based on whether SRS resource information received from the network includes UE-specific SRS information.  Furthermore, the concept of keep-alive messaging is well known in the art.  For example, Valko (US 6519248) describes a UE transmitting keep alive messages at periodic intervals to prevent inactivity and to maintain a network connection.   Pragada (US 20140321416) further describes reception of a reference signal and a keep alive message at a WTRU. However, the prior art does not teach a UE monitoring for a keep alive signal from the network in response to a transmitted pilot signal to the network, in 

Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/           Primary Examiner, Art Unit 2477